         Case 6:19-cv-00283-MK         Document 19        Filed 01/21/20     Page 1 of 3




Kevin C. Brague, OSB No. 050428
kevin@braguelawfirm.com
THE BRAGUE LAW FIRM
1205 NW 25th Avenue
Portland, Oregon 97210
t: 503.922.2243
f: 503.226.3131

Attorney for Plaintiff




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


NICOLE GILILLAND, an individual,                                    Case No. 6:19-cv-00283-AA

                         Plaintiff,
                                                   DECLARATION OF KEVIN BRAGUE
        v.                                         IN SUPPORT OF NOTICE AND
                                                   MOTION TO WITHDRAW AS
SOUTHWESTERN OREGON                                ATTORNEY OF RECORD
COMMUNITY COLLEGE DISTRICT by
and through its BOARD OF EDUCATION, an
Oregon community college district and board;
SOUTHWESTERN OREGON
COMMUNITY COLLEGE, an Oregon
community college; PATTY SCOTT, an
individual; TIM DAILY, an individual;
FRANCISCO SALDIVAR, an individual;
SUSAN WALKER, an individual; MELISSA
SPERRY, an individual; PAMELA WICK, an
individual;

                   Defendants.



       I, Kevin Brague, declare as follows:

       1.      I am an attorney representing Plaintiff in the above captioned case and the following

is true to the best of my knowledge, information and belief.




 Page 1 – DECLARATION OF KEVIN BRAGUE IN SUPPORT OF                                The Brague Law Firm
                                                                                  1205 NW 25th Avenue
 NOTICE AND MOTION TO WITHDRAW AS ATTORNEY OF                                    Portland, Oregon 97210
 RECORD                                                                                503.922.2243
         Case 6:19-cv-00283-MK        Document 19          Filed 01/21/20   Page 2 of 3




       2.     I am withdrawing from representing Plaintiff pursuant to one or more of the bases

stated in ORPC, Rule 1.16(b).

       3.     I notified Plaintiff about my intention to withdrawal in November 2019. On

January 15, 2020 Plaintiff terminated my representation.

       4.     The current deadlines are for discovery to be completed by April 20, 2020. Plaintiff

has adequate time to obtain representation, complete discovery, and will not be prejudiced by my

withdrawal from representation.

       I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF

MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS

EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.



DATED this 15th day of January, 2020.

                                               THE BRAGUE LAW FIRM


                                               By /s/ Kevin C. Brague
                                                      Kevin C. Brague, OSB No. 050428
                                                      kevin@braguelawfirm.com
                                                      1205 NW 25th Avenue
                                                      Portland, Oregon 97210
                                                      t: 503.922.2243
                                                      f: 503.226.3131
                                                      Attorney for Plaintiff




 Page 2 – DECLARATION OF KEVIN BRAGUE IN SUPPORT OF                               The Brague Law Firm
                                                                                 1205 NW 25th Avenue
 NOTICE AND MOTION TO WITHDRAW AS ATTORNEY OF                                   Portland, Oregon 97210
 RECORD                                                                               503.922.2243
         Case 6:19-cv-00283-MK          Document 19       Filed 01/21/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that I served the foregoing DECLARATION OF KEVIN BRAGUE IN
SUPPORT OF NOTICE AND MOTION TO WITHDRAW AS ATTORNEY OF RECORD on
the party listed below by the following indicated method or methods:

               Nicole Gilliland, Pro Se
               nicolegililland15@gmail.com
               Plaintiff

               Luke W. Reese, OSB No. 076129
               lreese@ghrlawyers.com
               Shayna M. Rogers, OSB No. 134698
               srogers@ghrlawyers.com
               GARRETT HEMANN ROBERTSON P.C.
               1011 Commercial Street N.E.
               Salem, Oregon 97301-1049
               Tel: (503) 581-1501
               Fax: (503) 581-5891
               Attorney for Defendants

[X]   by electronic means through the U.S. District Court, District of Oregon’s CM/ECF
document filing system.

[X]    by mailing a full, true and correct copy thereof in a sealed, first-class postage paid
envelope, addressed to the address as shown above, with the U.S. Postal Service at Portland,
Oregon, on the date set forth below.

[]      by causing a full, true, and correct copy thereof to be hand-delivered to the attorney at
the attorney’s last known office address listed above on the date set forth below.

[]     by faxing a full, true, and correct copy thereof to the attorney at the fax number shown
above, which is the last-known fax number for the attorney’s office, on the date set forth below.


                                              DATED this 16th day of January, 2020.


                                              /s/ Kevin Brague
                                              Kevin C. Brague, OSB No. 050428




 Page 1 – CERTIFICATE OF SERVICE                                                    The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
